DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 7 are objected to because of the following informalities:  
At Line 15 of Claim 1: the recitation “separate from and addition to” requires a change to - - separate from and in addition to - - to correct an error that is essentially typographical in nature. Note the Claims 2 – 7 fall rejected with Claim 1 due to dependency upon Claim 1.
\Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Lynn et al. (United States Patent Application Publication US 2013/0141364 A1), hereinafter referenced as Lynn.
Regarding Claim 1, Sheng discloses “An electronic device comprising: a housing having a wall that defines an exterior surface of the electronic device” (Figure 1, Item 102 ‘medium’, and Paragraph [0025], Lines 17 – 18), “a sensor operable to detect a touch along the exterior surface” (Figure 1, Items 112, 114, 116, 118, and Paragraph [0029] (Notice that at least one of sensors 112, 114, 114, and 118 is operable to detect a disturbance associated with user touch input on medium 102.)), “an array of actuators positioned below the wall” (Figure 1, Items 104, 106, 108, 110, and Paragraph [0025], Lines 18 – 22 (Notice the transmitters or transducers 104, 106, 108, 110 are arrayed and provide below the wall of medium 102.)), “and a processing unit operably coupled to the sensor and the array of actuators” (Figure 1, Items 120 and 122 (Notice the connection of each processing entity to at least one sensor and the array of actuators.)), “and that is operable to: produce an audio output using the array of actuators” (Paragraph [0072], Lines 1- 9), “determine a location of the touch using the sensor” (Paragraph [0078], Lines 13 – 18 ‘touch input location’), “in response to determining that the location of the touch is proximate to a first actuator of the array of actuators, produce a modified audio output using the first actuator” (Paragraph [0078], Lines 21 – 25 (Notice that an amplitude/ intensity of the audio output signal for a first actuator is modified near a touch input location or a first actuator near a touch location may not by utilized (i.e. no signal output) (Paragraph [0078], Lines 18 - 21). However, Sheng fails to explicitly disclose “in response to determining that the location of the touch is proximate to the first actuator and in 
In a similar field of endeavor, Lynn teaches that when an object to be selected is under a contact point, increasing the force of a touch input selects said object and when a user selects an object and/or completes a user interface action, a physical feedback (e.g. haptic feedback), visual feedback, and/or audio feedback may be provided (Paragraph [0082], Lines 11 – 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in response to determining that the location of the touch is proximate to the first actuator and in response to determining that a force of the touch exceeds a threshold, produce a haptic output, separate from and addition to the modified audio output” because one having ordinary skill in the art would want to confirm touch (via haptic feedback) while audio output is tied to another operation.
Regarding Claim 2, Sheng and Lynn, the combination of hereinafter referenced as SL, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Sheng discloses “wherein: the modified audio output is first modified audio output” (Paragraph [0078], Lines 21 – 25 (Notice that an amplitude/ intensity of the audio output signal for one actuator is modified near a touch input location.)), “the processing unit is further operable to produce a second modified audio output using a second actuator of the array of actuators in response to the touch” (Paragraph [0078], Lines 21 – 25 (Notice that an amplitude/ intensity of the audio output signal for more than one actuator (i.e. a second actuator) is modified near a touch input location.)).
Claim 7, Sheng discloses everything claimed as applied above (See Claim 1). In addition, Sheng discloses “wherein the processing unit is further operable to:
cause a second actuator of the array of actuators to produce a second audio output in response to determining that the location of the touch is proximate to the first actuator; and modify the first audio output of the first actuator by causing the first actuator to cease producing the first audio output” (Paragraph [0078], Lines 18 - 22 (Notice that at least one actuator located near the touch input location is not provided a signal (i.e. no sound output) and other less affected transducers (i.e. a second actuator) are utilized for audio output.)).
Allowable Subject Matter
Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Claim 1 is amended to overcome the Objection set forth above.
Response to Applicants Amendment and Arguments
	Applicants amendments and arguments filed January 09, 2021 have been fully considered.
	First, the amendments to Claim 1 have overcome the rejections of Claims 1, 2, and 7 under 35 U.S.C. 102(a)(1) as set forth and made of record in the Office Action mailed September 04, 2020.
	Second, Applicants arguments are moot in view of the new grounds for rejection as necessitated by amendment to at least independent Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683     
April 06, 2021